t c memo united_states tax_court steven eugene edwards petitioner v commissioner of internal revenue respondent docket no filed date steven eugene edwards pro_se timothy j driscoll jr for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure fraud_penalty under sec_6663 by amended answer respondent asserted a dollar_figure increase in unless otherwise indicated all section references are to the internal continued the income_tax deficiency and a corresponding dollar_figure increase in the fraud_penalty after concessions the issues for decision are whether petitioner had unreported interest_income of dollar_figure whether petitioner had unreported income from diverted funds of dollar_figure and whether petitioner is liable for a fraud_penalty under sec_6663 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in north carolina during the taxable_year petitioner was married to marian c piornack ms piornack petitioner was an owner of magna corp which was a busine sec_1 continued revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined in the notice_of_deficiency that petitioner and his former spouse received dollar_figure of interest_income in the taxable_year and did not report dollar_figure of this amount respondent concedes that dollar_figure of the dollar_figure is attributable exclusively to petitioner’s former spouse and thus asserts that petitioner failed to report interest_income of dollar_figure ms piornack was granted relief from joint_and_several_liability under sec_3 b ostensibly involved in insurance sales and employee_leasing in petitioner collected health and workers’ compensation insurance premiums from various employers and represented to them that they had health and workers’ compensation coverage when in fact they did not as summarized below petitioner failed to report significant amounts of income received during the year in issue interest_income the parties stipulate that petitioner and ms piornack received interest_income of dollar_figure during the taxable_year which accrued in bank accounts held by petitioner individually and or petitioner and ms piornack jointly at englewood bank southbank centura bank and triangle bank petitioner and ms piornack reported dollar_figure of interest_income on their joint federal_income_tax return petitioner underreported his interest_income by dollar_figure ie dollar_figure dollar_figure employee_leasing involves the outsourcing of human resource functions such as employee_benefits payroll workers’ compensation recruiting and training and development the parties stipulate that petitioner and ms piornack received interest_income of dollar_figure this figure appears to be overstated by dollar_figure and we have corrected this error to comport with the underlying exhibits owl’s woods residence in petitioner paid for the construction of a primary residence for himself and ms piornack on owl’s woods lane in orange county north carolina owl’s woods residence petitioner paid for the construction of the owl’s woods residence using checks drawn on a southbank account held in the name of capital marketing capital marketing account both petitioner and ms piornack’s names are on the capital marketing account along with the address of the owl’s woods residence petitioner issued checks to the builder of the owl’s woods residence cyn-mar design inc cyn-mar as follows date account check no amount capital marketing dollar_figure capital marketing dollar_figure capital marketing dollar_figure capital marketing dollar_figure capital marketing n a dollar_figure capital marketing dollar_figure capital marketing dollar_figure capital marketing dollar_figure petitioner opened the capital marketing account using the employer_identification_number from capital marketing associates inc a company owned by alton brown an associate of petitioner’s at magna corp petitioner signed each check to cyn-mar drawn on the capital marketing account capital marketing dollar_figure capital marketing dollar_figure total dollar_figure the construction_contract designates petitioner and ms piornack as the owners of the property on which cyn-mar built the owl’s woods residence but the general warranty deed designates only ms piornack as grantee petitioner avoided titling property in his name in an effort to keep it out of the government’s reach petitioner had two built-in safes and a portable safe in the owl’s woods residence in which he stored cash petitioner also stored cash in a safe deposit box he maintained at englewood bank in florida petitioner and ms piornack also owned a townhouse in florida which they used for vacation sunshine co commission payments in petitioner issued bills to and received checks from sunshine co for commissions from the sale of workers’ compensation and health insurance according to an account ledger sunshine co issued checks payable to petitioner during the taxable_year as follows date check no amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure the stipulation of facts calculates the sum of the above- listed amounts to be dollar_figure no explanation is given for this discrepancy and we have corrected this error to comport with the underlying exhibits these checks were payable to petitioner personally fidelity group commission payments in fidelity group issued commission checks payable to capital marketing as follows date check no amount dollar_figure dollar_figure dollar_figure total dollar_figure these checks were received and endorsed by petitioner and deposited into a personal account held in the names of petitioner and ms piornack each check from fidelity group was classified on its face as a commission payment in his petition petitioner acknowledges that the sunshine payments were payable to him personally and should have been reported as income carolina green petitioner’s roth individual_retirement_account is the owner of an entity named carolina green inc carolina green carolina green has no business function but serves as the owner of a bear stearns brokerage account bear stearns account in payments were made via wire transfer from petitioner’s capital marketing account to the bear stearns account as follows date originating account payee amount capital marketing bear stearns dollar_figure capital marketing bear stearns big_number capital marketing bear stearns big_number capital marketing bear stearns big_number capital marketing bear stearns big_number capital marketing bear stearns big_number capital marketing bear stearns big_number capital marketing bear stearns big_number capital marketing bear stearns big_number capital marketing bear stearns big_number capital marketing bear stearns big_number capital marketing bear stearns big_number capital marketing bear stearns big_number total big_number petitioner authorized each wire transfer made to the bear stearns account petitioner also made payments to various motorcycle stores and dealerships from his capital marketing account as follows date check no payee amount harley davidson dollar_figure twin specialties big_number twin specialties big_number twin specialties big_number twin specialties big_number twin specialties big_number harley davidson big_number total big_number petitioner signed each of the checks paid to the motorcycle companies the division of motor vehicles title history information recognizes carolina green as the owner of two private motorcycles and a private trailer ms piornack knew petitioner owned motorcycles but she was unaware that he owned around eight motorcycles until she discovered receipts in the den of the owl’s woods residence on date petitioner and ms piornack filed a joint federal_income_tax return for they reported total income of dollar_figure consisting of wages of dollar_figure taxable interest_income of dollar_figure ordinary dividends of dollar_figure taxable pension distribution of dollar_figure and a dollar_figure loss from schedule e supplemental income and loss petitioner’s criminal case on date petitioner was indicted by a grand jury in the u s district_court for the middle district of north carolina district_court petitioner was charged with counts of mail fraud under u s c sec_1341 counts of wire fraud under u s c sec count of financial_institution money laundering under u s c sec counts of false statements to a bank under u s c sec_1014 count of theft of healthcare funds under u s c sec_669 and counts of tax_evasion under sec_7201 count of the indictment for tax_evasion under sec_7201 states in pertinent part during the period from on or about date to on or about date petitioner a resident of durham north carolina did willfully attempt to evade and defeat a large part of the income_tax due and owing by him and his spouse to the united_states of america for the calendar_year by concealing and attempting to conceal from all proper officers of the united_states of america his true and correct income by depositing funds into and causing funds to be deposited into accounts titled in names other than his own dispensing funds from and causing funds to be dispensed from accounts titled in names other than his own receiving payments and causing payments to be issued in names other than his own and titling assets and causing assets to be titled in names other than his own and preparing and causing to be prepared signing and causing to be signed mailing and causing to be mailed a false and fraudulent joint u s individual_income_tax_return form_1040 on behalf of himself and his spouse which was filed with the internal_revenue_service on date petitioner entered a voluntary guilty plea in the district_court to counts of mail fraud count of theft of healthcare funds and count of tax_evasion on the same date a factual basis was filed in the district_court which in relevant part states from date through date the petitioner collected health insurance premiums of approximately dollar_figure from companies in south carolina florida and north carolina and elsewhere which were diverted and not used to pay claims or insurance for claims from date through date no insurance existed from date through date a reinsurance stop loss policy existed but the fidelity group a health care benefit program operated by petitioner did not receive or pay the requisite claims to invoke this policy thus thousands of health claims went unpaid because the fidelity group had insufficient funding and no insurance for the first dollar_figure in claims incurred per person the fidelity group operated in interstate commerce because it collected premiums from clients in south carolina and florida petitioner instructed employees to remove the last page of plan_description documents containing the words self-funded before allowing the plans to be mailed to clients jim sikora in south carolina received a plan with the self-funded language and was assured by both petitioner and petitioner ’s employee tim martin that a printing mistake had occured during the above time period petitioner utilized the health care premiums for his own personal_use for instance on date the sunshine group wired dollar_figure in premiums into petitioner ’s account in the name of capital marketing inc a week later on date petitioner wrote a check on this account for dollar_figure to cynmar builders to pay for construction of his home in durham the sikora group a sic their health premium in late february but tim martin later told him that fidelity made their last payment to epoch on date actually date thus in late february sikora group remitted a health care premium to petitioner ’s company fidelity for which his employees received no health care insurance protection sikora’s premium was not returned to him in date pmcs another third party administration hired by petitioner returned health claims to petitioner fidelity group because they did not receive funding petitioner instructed employees to refuse to accept shipment of claims and the claims were returned to pmcs although petitioner ’s companies collected health insurance premiums from employees then health insurance claims went unpaid and remain in storage at pmcs today in the tax_year petitioner was a resident of durham north carolina and filed or caused to be filed a joint u s individual_income_tax_return form_1040 on behalf of himself and his spouse stating that their joint taxable_income for the calendar_year was dollar_figure on which there was due and owing a tax of dollar_figure in truth and in fact as petitioner then well knew his income was substantially higher than he reported resulting in a tax due and owing of substantially more than he calculated according to irs reconstructions of his income and expenditures petitioner’s corrected taxable_income for was at least dollar_figure big_number on which there was due and owing additional taxes of dollar_figure during calendar_year petitioner recognized substantial income and made efforts to conceal his receipt of the same through purchasing property in nominee names he caused to be constructed a home situated in orange county north carolina for his wife and him but had the checks issued to the builder cynmar for the costs of construction drawn on a capital marketing inc account he also issued checks payable for the purchase of various motorcycles some of which were put in nominee names and had money wired from the capital marketing inc bank account to the bear stearns investment and brokerage house for his personal investment purposes although the investment accounts were maintained in the name of a shell entity carolina green inc all of these items constituted income to him as they were for his personal benefit petitioner and his attorney as well as the government’s attorney appeared before the district_court for a change_of plea hearing on date and the district_court accepted petitioner’s guilty plea during the change_of plea hearing petitioner pleaded guilty to counts of mail fraud count of theft of healthcare funds and count of tax_evasion and agreed under oath that the underlying factual basis was accurate on date a judgment in petitioner’s criminal case was entered by the district_court and he was sentenced to a term of months’ imprisonment notice_of_deficiency respondent issued to petitioner a notice_of_deficiency on date determining a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure fraud_penalty under sec_6663 on form 886a explanation of items respondent states petitioner submitted false information to insurers and failed to remit the premiums while providing false proof of insurance certifications to his clients petitioner also routinely continued to collect premiums from his clients after insurance policies were cancelled by the insurers further in order to divert the funds collected for insurance premiums to his personal_use petitioner established financial accounts in the names of nominees including his wife ms piornack capital marketing inc and carolina green inc he used the funds to acquire assets including an expensive home built in a mountain chalet investments vehicles and motorcycles also titled in nominee names in several instances none of the diverted funds were reported petitioner pled guilty to income_tax evasion under the provisions of title_26 u s c therefore petitioner is collaterally estopped from raising a defense as to the assertion of the sec_6663 fraud_penalty on date petitioner timely filed a petition disputing respondent’s determinations trial was held on date on date respondent filed a motion for leave to amend the pleadings to conform to the evidence which we granted on date by amended answer on date respondent asserted an increase in petitioner’s tax_deficiency of dollar_figure and a corresponding increase in the fraud_penalty under sec_6663 of dollar_figure opinion unreported income the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error see rule a 290_us_111 for the presumption of correctness to attach with respect to unreported income the commissioner’s determination must be supported by some evidentiary foundation linking the taxpayer to the alleged income- producing activity 994_f2d_1542 11th cir quoting 596_f2d_358 9th cir rev’g 67_tc_672 aff’g tcmemo_1991_636 see also 999_f2d_760 4th cir aff’g tcmemo_1992_ petitioner has not disputed respondent’s determination on the grounds that it was incorrect arbitrary or did not link him to an income-producing activity and therefore the burden_of_proof remains on him to prove by a preponderance_of_the_evidence that respondent’s determination is incorrect see 293_us_507 87_tc_74 we note that while an evidentiary foundation is required in unreported income cases the required support is minimal 994_f2d_1542 11th cir aff’g tcmemo_1991_636 in addition petitioner stipulates receiving some of the income at issue in his amended answer respondent asserts that petitioner is liable for an increased deficiency as the following discussion demonstrates the evidence before the court supports an increased deficiency see rule a sec_61 defines gross_income as all income from whatever source derived this definition is construed broadly and extends to all accessions to wealth over which the taxpayer has complete control see 348_us_426 as the supreme court explained a gain ‘constitutes taxable_income when its recipient has such control_over it that as a practical matter he derives readily realizable economic value from it ’ 366_us_213 quoting 343_us_130 a taxpayer has dominion and control when the taxpayer is free to use the funds at will cortes v commissioner tcmemo_2014_181 at citing rutkin u s pincite the use of funds for personal purposes indicates dominion and control even if these funds are in an account titled in a name other than the taxpayer’s see eg gardner v commissioner tcmemo_2013_67 at petitioner reported total income of dollar_figure on his joint federal tax_return for consisting of wages of dollar_figure taxable interest of dollar_figure ordinary dividends of dollar_figure taxable pension distribution of dollar_figure and a dollar_figure loss from schedule e respondent argues that petitioner failed to report substantial income from his insurance sales and employee_leasing business by diverting funds into various bank accounts titled in names other than his own respondent further argues that petitioner used diverted funds for the construction of the owl’s woods residence and to purchase motorcycles and motorcycle accessories we address each of respondent’s contentions separately below interest_income respondent determined in the notice_of_deficiency that petitioner and ms piornack received dollar_figure of interest_income but reported only dollar_figure on their joint federal_income_tax return of the dollar_figure of alleged unreported interest_income ie dollar_figure dollar_figure respondent concedes that dollar_figure is attributable solely to ms piornack thus respondent asserts that petitioner is liable for tax resulting from dollar_figure of unreported interest_income petitioner did not address the issue of interest_income at any time during the proceedings before this court as such petitioner is deemed to have conceded this issue pursuant to rule b this is further supported by the fact that petitioner stipulates that he received dollar_figure of interest_income in his taxable_year but reported only dollar_figure accordingly we hold that petitioner received dollar_figure of unreported interest_income during his taxable_year owl’s woods residence in petitioner made numerous payments from the capital marketing account to cyn-mar for the construction of the owl’s woods residence respondent argues that petitioner diverted dollar_figure from his insurance sales and employee_leasing business for the construction of the owl’s woods residence and that this amount is taxable to him for petitioner stipulates that he made payments totaling dollar_figure to cyn-mar for the construction of the owl’s woods residence and that each check to cyn-mar was drawn on the capital marketing account and was endorsed by petitioner the capital marketing account listed petitioner’s name and the owl’s woods residence address and petitioner signed checks on this account furthermore on date petitioner pleaded guilty in the district_court to inter alia tax_evasion for his taxable_year as relevant to the owl’s woods residence the factual basis underlying the tax_evasion charge states petitioner caused to be constructed a home situated in orange county north carolina for his wife and him but had the checks issued to the builder cynmar for the costs of construction drawn on a capital marketing inc account all of these items constituted income to him as they were for his personal benefit petitioner appeared before the district_court on date and agreed under oath that this factual basis was accurate petitioner has not denied the receipt of the moneys used to pay for the construction of the owl’s woods residence in his petition petitioner appears to argue that the moneys used for construction of the owl’s woods residence were strictly loans from capital financial group nations and integrity corporation however petitioner did not expound upon this contention or present any documentation or other evidence that he received loans for the construction of the owl’s woods residence or that he intended to repay these funds moreover petitioner did not raise at trial any meritorious argument concerning the diverted funds used for the construction of the owl’s woods residence accordingly we hold that petitioner diverted dollar_figure which he used to pay cyn-mar for the construction of the owl’s woods residence and that these funds constituted taxable_income commission payments the parties stipulate that petitioner issued bills to and received checks from sunshine co totaling dollar_figure for the year in issue furthermore in the petition petitioner acknowledges that all checks received from sunshine co were petitioner seemingly acknowledges in his petition that the funds diverted to cyn-mar were characterized as loans solely to avoid paying tax on the amounts commission payments resulting from the sale of workers’ compensation and health insurance and acknowledges that these payments should have been treated as income by his accountant accordingly we hold that the dollar_figure of commission payments from sunshine co is taxable as income to petitioner for the taxable_year the parties stipulate that petitioner received and endorsed commission checks from fidelity group totaling dollar_figure and that these checks were deposited into petitioner and ms piornack’s personal bank account in the petition petitioner appears to argue that the checks from fidelity group are actually repayment of moneys he personally loaned to fidelity group to pay premiums or claims outside of this unsupported contention petitioner did not produce any testimony or other evidence that he lent money to fidelity group or that the payments received from fidelity group were repayment of loans moreover petitioner offers no explanation why if the checks are repayment for personal loans the checks are payable to capital marketing and each is classified on its face as a commission payment petitioner’s contention that the fidelity group checks are loan repayments is unpersuasive and inconsistent with the record and therefore we hold that dollar_figure of commission payments from fidelity group is taxable_income that he received in the year carolina green petitioner authorized wire transfers totaling dollar_figure from the capital marketing account to the bear stearns account in respondent argues that the distributions from the capital marketing account to the bear stearns account are taxable to petitioner as income in his petition petitioner does not dispute that the amounts transferred to the bear stearns account constitute income however he appears to argue that the bear stearns account had more than dollar_figure in losses which would offset tax owed on this income petitioner offered no evidence to substantiate that he incurred losses in the bear stearns account or when these purported losses occurred the parties stipulate that petitioner authorized wire transfers totaling dollar_figure into his bear stearns investment account in the year in issue moreover petitioner appeared before the district_court on date and agreed that he had money wired from the capital marketing inc bank account to the bear stearns investment and brokerage house for his personal investment purposes although the investment accounts were maintained in the name of a shell entity carolina green inc all of these items constituted income to him as they were for his personal benefit we hold that the dollar_figure transferred from the capital marketing account to the bear stearns account is taxable_income to petitioner for the taxable_year motorcycles parts and accessories respondent argues that funds diverted from the capital marketing account for the purchase of motorcycles and motorcycle accessories should be taxable to petitioner as income in the petition petitioner alleges that the motorcycles were purchased for employees to drive during warm weather and were not owned by him personally the parties stipulate that petitioner signed seven checks in made payable to either twin specialties or myrtle beach and or rocky mountain harley davidson--totaling dollar_figure the division of motor vehicles title history information recognizes carolina green as the owner of two motorcycles and a private trailer at trial ms piornack and alton brown testified that petitioner owned motorcycles rode these motorcycles with his friends and business associates and stored receipts for these motorcycles in the den of his personal_residence furthermore petitioner appeared before the district_court on date and agreed that he had issued checks as payment for the purchase of various motorcycles some of which were put in nominee names and that these purchases were income to him because they benefited him personally accordingly we hold that petitioner had taxable_income resulting from dollar_figure of funds he diverted from the capital marketing account to purchase motorcycles and motorcycle-related accessories for the taxable_year sec_6663 fraud_penalty respondent argues that petitioner’s previous conviction for tax_evasion under sec_7201 collaterally estops him from disputing his liability for the civil_fraud penalty under sec_6663 sec_6663 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy this burden the commissioner must establish that an underpayment exists and that the taxpayer intended to evade tax known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax see 113_tc_99 94_tc_654 as discussed above respondent has satisfied his burden of showing that petitioner underpaid his income_tax for and the methods by which petitioner did this and his own admissions during the prior criminal proceeding are clear_and_convincing proof of fraud in any event collateral_estoppel precludes relitigation of any issue of fact or law that was actually litigated and necessarily determined by a valid and final judgment 440_us_147 it is well established that a conviction for tax_evasion under sec_7201 upon either a guilty plea or a jury verdict conclusively establishes fraud in a subsequent civil tax_fraud proceeding through the doctrine_of collateral_estoppel see eg 360_f2d_358 4th cir aff’g 43_tc_50 96_tc_858 aff’d 959_f2d_16 2d cir marretta v commissioner tcmemo_2004_128 tax ct memo lexi sec_130 at aff’d 168_fedappx_528 3d cir the only practical difference between the elements of criminal_tax_evasion under sec_7201 and civil tax_fraud is the larger quantum of proof required in a criminal evasion case 360_f2d_353 4th cir petitioner pleaded guilty to tax_evasion under sec_7201 for and that judgment has become final accordingly petitioner is precluded from it is immaterial that petitioner’s conviction resulted from a guilty plea from the charges brought against him rather than from a trial on the merits after a plea of not guilty see 708_f2d_243 6th cir a guilty plea is as much a conviction as a conviction following jury trial aff’g tcmemo_1981_1 a guilty plea constitutes an admission of all the elements of the criminal charge 394_us_459 challenging that he filed a false and fraudulent federal_income_tax return with the requisite fraudulent intent petitioner is therefore liable for the sec_6663 fraud_penalty on the amount determined in part of this opinion in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
